Case 1:19-cv-01043-CG-MU Document 37 Filed 07/10/20 Page 1 of 1           PageID #: 437




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 TOMMI R. BATLEY,                          )
                                           )
        Plaintiff,                         )
                                           )
 vs.                                       )   CIVIL ACTION 19-1043-CG-MU
                                           )
 BISHOP STATE COMMUNITY                    )
 COLLEGE, et al.,                          )
                                           )
        Defendants.                        )

                                      ORDER

       After due and proper consideration of all portions of this file deemed

relevant to the issues raised, and a de novo determination of those portions of the

Recommendation to which objection is made, the Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the

opinion of this Court. It is ORDERED that Defendants’ Partial Motions to

Dismiss (Docs. 10 and 22) be GRANTED as set forth in the Magistrate Judge’s

Report and Recommendation.

       DONE and ORDERED this 10th day of July, 2020.


                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
